Exhibit 10.1

 

WASHINGTON PRIME GROUP

SERIES 2014B LTIP UNIT AWARD AGREEMENT

 

This Series 2014B LTIP Unit Award Agreement (“Agreement”) made as of August 25,
2014 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and
                                 as the participant (the “Participant”).

 

Recitals

 

A.                                    The Participant is an officer of the
Company or one of its Affiliates and provides services to the Partnership.

 

B.                                    This Agreement evidences an award (the
“Award”) of the number of LTIP Units specified in Section 3 of this Agreement,
that have been designated as the Series 2014B LTIP Units pursuant to the
Partnership Agreement and the Certificate of Designation of Series 2014B LTIP
Units of the Partnership (the “Certificate of Designation”), as approved by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).

 

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

 

1.                                      Administration.  This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan.  Should there be any conflict between the terms of this Agreement
and/or the Certificate of Designation, on the one hand, and the Plan and/or the
Partnership Agreement, on the other hand, the terms of this Agreement and/or the
Certificate of Designation (as applicable) shall prevail.

 

2.                                      Definitions.  Capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Plan unless otherwise indicated.  In addition, as used herein:

 

“Agreement” has the meaning set forth in the Recitals.

 

“Award” has the meaning set forth in the Recitals.

 

“Award Date” has the meaning set forth in the Recitals.

 

“Board” has the meaning set forth in the Recitals.

 

“Capital Account” has the meaning set forth in the Partnership Agreement.

 

“Certificate of Designation” has the meaning set forth in the Recitals.

 

“Committee” has the meaning set forth in the Recitals.

 

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the Recitals.

 

“Covenant Period” has the meaning set forth in Section 8(b).

 

“Employment Agreement” means the Participant’s employment agreement with the
Company, dated June 3, 2014.

 

“Employment Period” has the meaning set forth in the Employment Agreement.

 

“Family Member” has the meaning set forth in Section 7.

 

“Good Reason” has the meaning set forth in the Employment Agreement.

 

“Incentive Clawback” has the meaning set forth in Section 9(a).

 

“LTIP Units” means the Series 2014B LTIP Units that have been designated as such
pursuant to the Partnership Agreement and the Certificate of Designation.

 

“Participant” has the meaning set forth in the Recitals.

 

“Participant Covenants” has the meaning set forth in Section 8(g).

 

“Partnership” means the Partnership’s 2014 Stock Incentive Plan, as further
amended, restated or supplemented from time to time hereafter.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 28, 2014, as amended, restated
and supplemented from time to time hereafter.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Plan” has the meaning set forth in the Recitals.

 

“Release” has the meaning set forth in the Employment Agreement.

 

“Release Deadline” has the meaning set forth in the Employment Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Termination of Employment” means the termination of the Employment Period under
the Employment Agreement.

 

“Transfer” has the meaning set forth in Section 7.

 

2

--------------------------------------------------------------------------------


 

“Unvested LTIP Units” means the number of LTIP Units issued on the Award Date
that have not become Vested LTIP Units.

 

“Vested LTIP Units” means those LTIP Units that have fully vested in accordance
with the vesting conditions of Section 3(b) or have vested on an accelerated
basis under Section 4.

 

“Vesting Restriction” has the meaning set forth in Section 9(e).

 

3.                                      Award.

 

(a)                                 On the Award Date the Participant is granted
               LTIP Units which are Unvested LTIP Units subject to forfeiture as
provided in this Section 3.  The Unvested LTIP Units shall be forfeited unless
within ten (10) business days from the Award Date the Participant executes and
delivers a fully executed copy of this Agreement and such other documents that
the Company and/or the Partnership reasonably request in order to comply with
all applicable legal requirements, including, without limitation, federal and
state securities laws.

 

(b)                                 Except as otherwise provided in Section 4,
the Unvested LTIP Units shall become Vested LTIP Units in the following amounts
and on the following dates, provided that the Participant has not incurred a
Termination of Employment prior to the applicable date:

 

(i)                                     twenty-five percent (25%) of the LTIP
Units shall become Vested LTIP Units on the first anniversary of the Award Date;

 

(ii)                                  twenty-five percent (25%) of the LTIP
Units shall become Vested LTIP Units on the second anniversary of the Award
Date;

 

(iii)                               twenty-five percent (25%) of the LTIP Units
shall become Vested LTIP Units on the third anniversary of the Award Date; and

 

(iv)                              twenty-five percent (25%) of the LTIP Units
shall become Vested LTIP Units on the fourth anniversary of the Award Date.

 

(c)                                  Upon Termination of Employment prior to the
fourth anniversary of the Award Date, any Unvested LTIP Units that have not
become Vested LTIP Units pursuant to Section 3(b) or Section 4 shall, without
payment of any consideration by the Partnership or the Company, automatically
and without notice be forfeited and be and become null and void, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Unvested LTIP Units.

 

(d)                                 Upon the Participant’s breach of any of the
covenants or agreements contained in Section 8 hereof, all Unvested LTIP Units
and all Vested LTIP Units shall, without payment of any consideration by the
Partnership or the Company, automatically and without notice be forfeited and
become null and void, and neither the Participant nor

 

3

--------------------------------------------------------------------------------


 

any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Unvested LTIP Units or
Vested LTIP Units.

 

4.                                      Termination of Participant’s
Employment.  In the event of the Participant’s Termination of Employment (A) by
the Company other than for Cause or (B) as a result of the Participant’s
resignation for Good Reason, in each case, in accordance with the terms of the
Employment Agreement (and only if the Participant delivers, and does not revoke,
an executed Release not later than the Release Deadline), all remaining Unvested
LTIP Units upon such Termination of Employment shall become Vested LTIP Units on
the day following the Release Deadline.

 

5.                                      Partnership Agreement.  The Participant
shall have no rights with respect to this Agreement (and the Award evidenced
hereby) unless the Participant shall have accepted this Agreement prior to the
close of business on the date described in Section 3(a) by (a) signing and
delivering to the Partnership a copy of this Agreement and (b) unless the
Participant is already a Limited Partner (as defined in the Partnership
Agreement), signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached as
Exhibit A).  Upon acceptance of this Agreement by the Participant, the
Partnership Agreement shall be amended to reflect the issuance to the
Participant of the LTIP Units so accepted.  Thereupon, the Participant shall
have all the rights of a Limited Partner of the Partnership with respect to the
number of Unvested LTIP Units, as set forth in the Certificate of Designation
and the Partnership Agreement, subject, however, to the restrictions and
conditions specified herein.  Unvested LTIP Units constitute and shall be
treated for all purposes as the property of the Participant, subject to the
terms of this Agreement, the Certificate of Designation and the Partnership
Agreement.

 

6.                                      Distributions.

 

(a)                                 The holder of Unvested LTIP Units and Vested
LTIP Units, until and unless forfeited pursuant to Section 3, shall be entitled
to receive distributions at the time and to the extent provided for in the
Certificate of Designation and the Partnership Agreement.

 

(b)                                 All distributions paid with respect to
Unvested LTIP Units and Vested LTIP Units shall be fully vested and
non-forfeitable when paid.

 

7.                                      Restrictions on Transfer.

 

(a)                                 Except as otherwise permitted by the
Committee in its sole discretion, none of the Unvested LTIP Units, Vested LTIP
Units or Units into which Vested LTIP Units have been converted shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed or encumbered, whether voluntarily or by operation of law (each such
action a “Transfer”); provided that Unvested LTIP Units and Vested LTIP Units
may be Transferred to the Participant’s Family Members (as defined below) by
gift, bequest or domestic relations order; and provided further that the
transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent transfers
shall be prohibited

 

4

--------------------------------------------------------------------------------


 

except those in accordance with this Section 7.  Additionally, all such
Transfers must be in compliance with all applicable securities laws (including,
without limitation, the Securities Act) and the applicable terms and conditions
of the Partnership Agreement.  In connection with any such Transfer, the
Partnership may require the Participant to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act).  Any attempted Transfer not in accordance with the terms and conditions of
this Section 7 shall be null and void, and neither the Partnership nor the
Company shall reflect on its records any change in record ownership of any
Unvested LTIP Units or Vested LTIP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer.  Except as provided in this Section 7, this
Agreement is personal to the Participant, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

 

(b)                                 For purposes of this Agreement, “Family
Member” of a Participant, means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any Person sharing the
Participant’s household (other than a tenant of the Participant), a trust in
which one or more of these Persons (or the Participant) own more than fifty
percent (50%) of the beneficial interests, and a partnership or limited
liability company in which one or more of these Persons (or the Participant) own
more than fifty percent (50%) of the voting interests.

 

8.                                      Restrictive Covenants.

 

(a)                                 Confidential Information.  During the
Employment Period and thereafter, the Participant shall keep secret and retain
in the strictest confidence, and shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Participant during the Participant’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Participant or representatives of
the Participant in violation of this Agreement).  After the Participant’s
Termination of Employment, the Participant shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
after reasonable advance written notice to the Company, use communicate or
divulge any such information, knowledge or data, directly or indirectly, to
anyone other than the Company and those designated by it.  Nothing contained in
this Agreement shall prohibit the Participant from disclosing or using
information (i) which is now known by or hereafter becomes available to the
general public through non-confidential sources; (ii) which became known to the
Participant from a source other than the Company, or any of its subsidiaries or
affiliates, other than as a result of a breach (known or which should

 

5

--------------------------------------------------------------------------------


 

have been known to the Participant) by such source of an obligation of
confidentiality owed by it to the Company, or any of its subsidiaries or
affiliates (but not if such information was known by the Participant at such
time of disclosure or use to be confidential); (iii) in connection with the
proper performance of the Participant’s duties under the Employment Agreement or
hereunder, or (iv) which is otherwise legally required (but only if the
Participant gives reasonable advance notice to the Company of such disclosure
obligation to the extent legally permitted, and cooperates with the Company (at
the Company’s expense), if requested, in resisting such disclosure).

 

(b)                                 Non-Competition. During the period
commencing on the Award Date and ending on the one-year anniversary of the
Participant’s Termination of Employment (the “Covenant Period”), the Participant
shall not engage in, have an interest in (other than through a mutual fund), or
otherwise be employed by or associate with (whether as an owner, operator,
partner, member, manager, employee, officer, director, consultant, advisor,
lender, representative, or otherwise), or permit the Participant’s name to be
used in connection with the activities of, any business or organization engaged
in the ownership, development, management, leasing, expansion or acquisition of
retail property (the “Business”) that, (i) if such business or organization is a
public company, has a market capitalization of greater than $1 billion or,
(ii) if such business or organization is a private company, has assets which may
be reasonably valued at more than $1 billion, in (x) in North America or (y) any
country outside of North America in which the Company or any of its affiliates
is engaged in the Business, or has indicated an intent to do so or interest in
doing so as evidenced by a written plan or proposal prepared by or presented to
senior management of the Company prior to the Participant’s Termination of
Employment; other than for or on behalf of, or at the request of, the Company or
any affiliate; provided, that passive ownership of less than two percent (2%) of
the outstanding stock of any publicly traded corporation shall not be deemed to
be a violation of this Section 8(b) solely by reason thereof.

 

(c)                                  Non-Solicitation.  During the Covenant
Period, the Participant shall not, directly or indirectly, (i) induce or attempt
to induce any employee of the Company to leave the employ of the Company or in
any way interfere with the relationship between the Company, on the one hand,
and any employee thereof, on the other hand, or (ii) hire any person who was an
employee of the Company until six (6) months after such individual’s employment
relationship with the Company has been terminated; provided, that solicitations
incidental to general advertising or other general solicitations in the ordinary
course not specifically targeted at such persons and employment of any person
not otherwise solicited in violation hereof shall not be considered a violation
of this Section 8(c); provided, further, that the Participant shall not be in
violation of this Section 8(c) solely by providing a reference for a former
employee of the Company.  During the Covenant Period, the Participant shall not,
directly or indirectly, induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Non-Disparagement. The Participant agrees
not to make any public disparaging, negative, or defamatory comments about the
Company including the Company’s business, its directors, officers, employees,
parents, subsidiaries, partners, affiliates, operating divisions,
representatives or agents, or any of them, whether written, oral, or
electronic.  In particular, the Participant agrees to make no public statements
including, but not limited to, press releases, statements to journalists,
employees, prospective employers, interviews, editorials, commentaries, speeches
or conversations, that disparage or may disparage the Company’s business, are
critical of the Company or its business, or would cast the Company or its
business in a negative light.  In addition to the confidentiality requirements
set forth in this Agreement and those imposed by law, the Participant further
agrees not to provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings, or other written or
recorded communications referring or relating the Company’s business, that would
support, directly or indirectly, any disparaging, negative or defamatory
statement, whether written or oral.  This Section 8(d) shall not be violated by
making any truthful statement to the extent (y) reasonably necessary in
connection with any litigation, arbitration, or mediation or (z) required by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order the person
to disclose or make accessible such information.

 

(e)                                  Prior Notice Required.  The Participant
hereby agrees that, prior to accepting employment with any other person or
entity during the Covenant Period, the Participant will provide such prospective
employer with written notice of the provisions of this Agreement, with a copy of
such notice delivered simultaneously to the Company.

 

(f)                                   Return Of Company Property/Passwords.  The
Participant hereby expressly covenants and agrees that following termination of
the Participant’s employment with the Company for any reason or at any time upon
the Company’s request, the Participant will promptly return to the Company all
property of the Company in the Participant’s possession or control (whether
maintained at his office, home or elsewhere), including, without limitation, all
Company passwords, credit cards, keys, beepers, laptop computers, cell phones
and all copies of all management studies, business or strategic plans, budgets,
notebooks and other printed, typed or written materials, documents, diaries,
calendars and data of or relating to the Company or its personnel or affairs. 
Notwithstanding the foregoing, the Participant shall be permitted to retain the
Participant’s rolodex (or similar list of personal contacts),
compensation-related data, information needed for tax purposes and other
personal items.

 

(g)                                  Participant Covenants Generally.

 

(i)                                     The Participant’s covenants as set forth
in this Section 8 are from time to time referred to herein as the “Participant
Covenants.” If any of the Participant Covenants is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such Participant
Covenant shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining Participant
Covenants shall not be affected thereby; provided, however, that if any of the
Participant Covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the

 

7

--------------------------------------------------------------------------------


 

maximum scope determined to be acceptable to permit such provision to be
enforceable, such Participant Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.

 

(ii)                                  The Participant understands that the
foregoing restrictions may limit the Participant’s ability to earn a livelihood
in a business similar to the business of the Company and its controlled
affiliates, but the Participant nevertheless believes that the Participant has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given the Participant’s education, skills
and ability), the Participant does not believe would prevent the Participant
from otherwise earning a living.  The Participant has carefully considered the
nature and extent of the restrictions placed upon the Participant by this
Section 8, and hereby acknowledges and agrees that the same are reasonable in
time and territory and do not confer a benefit upon the Company disproportionate
to the detriment of the Participant.

 

(h)                                 Enforcement.  Because the Participant’s
services are unique and because the Participant has access to confidential
information, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Section 8.  Therefore, in the event of a breach or
threatened breach of this Section 8, the Company or its respective successors or
assigns may, in addition to other rights and remedies existing in their favor at
law, in equity or pursuant to this Agreement, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security) or require the Participant to account for and pay over
to the Company all compensation, profits, moneys, accruals or other benefits
derived from or received as a result of any transactions constituting a breach
of the covenants contained herein, if and when final judgment of a court of
competent jurisdiction is so entered against the Participant.

 

(i)                                     Interpretation.  For purposes of this
Section 8, references to “the Company” shall mean the Company as hereinbefore
defined and any of its controlled affiliated companies.

 

9.                                      Miscellaneous.

 

(a)                                 Amendments; Recoupment.  Subject to the
terms of the Plan, the Committee may unilaterally amend the terms of this Award
theretofore granted, but no such amendment shall, without the Participant’s
written consent, materially impair the rights of the Participant with respect to
the Award, except such an amendment made to cause the Plan or this Award to
comply with applicable law, Applicable Exchange listing standards or accounting
rules.  Notwithstanding the foregoing, Participant acknowledges that The
Dodd-Frank Wall Street Reform and Consumer Protection Act requires that the
Company develop and implement a policy to recover from executive officers excess
incentive based compensation paid which is based on erroneous data and for which
the Company is required to prepare an accounting restatement (the “Incentive
Clawback”).  At such time as the applicable regulations are finalized with
respect to the Incentive Clawback, either through rules and regulations adopted
by the Securities and Exchange

 

8

--------------------------------------------------------------------------------


 

Commission or the Applicable Exchange, Participant agrees, at the Company’s
request, to promptly execute any amendment or modification to this Agreement to
reflect any Incentive Clawback policy applicable to the LTIP Units adopted by
the Company or the Committee to comply with such rules and regulations.  This
grant shall in no way affect the Participant’s participation or benefits under
any other plan or benefit program maintained or provided by the Company or the
Partnership or any of their Subsidiaries or Affiliates.

 

(b)                                 Incorporation of Plan and Certificate of
Designation; Committee Determinations.  The provisions of the Plan and the
Certificate of Designation are hereby incorporated by reference as if set forth
herein.  The Committee will make the determinations and certifications required
by this Award as promptly as reasonably practicable following the occurrence of
the event or events necessitating such determinations or certifications.

 

(c)                                  Status of LTIP Units; Plan Matters.  This
Award constitutes an incentive compensation award under the Plan.  The LTIP
Units are equity interests in the Partnership.  The number of shares of Common
Stock reserved for issuance under the Plan underlying outstanding LTIP Units
will be determined by the Committee in light of all applicable circumstances,
including vesting, capital account allocations and/or balances under the
Partnership Agreement, and the exchange ratio in effect between Units and shares
of Common Stock.  The Company will have the right, at its option, as set forth
in the Partnership Agreement, to issue shares of Common Stock in exchange for
Units in accordance with the Partnership Agreement, subject to certain
limitations set forth in the Partnership Agreement, and such shares of Common
Stock, if issued, will be issued under the Plan.  The Participant acknowledges
that the Participant will have no right to approve or disapprove such
determination by the Company or the Committee.

 

(d)                                 Legend.  The records of the Partnership
evidencing the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein and in the Partnership Agreement.

 

(e)                                  Compliance With Law.  The Partnership and
the Participant will make reasonable efforts to comply with all applicable
securities laws.  In addition, notwithstanding any provision of this Agreement
to the contrary, no LTIP Units will become Vested LTIP Units at a time that such
vesting would result in a violation of any such law (such violation, a “Vesting
Restriction”); provided, that, any such delayed vesting shall occur as soon as
practicable following the lapse of such Vesting Restriction, as determined by
the Committee in its sole discretion.  If the lapse of the Vesting Restriction
with respect to such LTIP Units is no longer practicable (as determined by the
Committee in its sole discretion) then the Company or the Partnership shall pay
to the Participant, within 30 days following the later of (x) the applicable
vesting date of such LTIP Units pursuant to this Agreement or (y) the date upon
which the Committee determines that the lapse of the Vesting Restriction with
respect to such LTIP Units is no longer practicable (subject, in each case, to
any delay required by Section 9(r)), a cash lump sum in an amount equal to the
Participant’s Capital Account balance with respect to

 

9

--------------------------------------------------------------------------------


 

such LTIP Units as of the time of such payment; provided that, no such payment
shall be made if such payment would result in violation of any applicable law.

 

(f)                                   Participant Representations; Registration.

 

(i)                                     The Participant hereby represents and
warrants that (A) the Participant understands that the Participant is
responsible for consulting the Participant’s own tax advisor with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Participant is or by reason of
this Award may become subject, to the Participant’s particular situation;
(B) the Participant has not received or relied upon business or tax advice from
the Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Participant believes to be necessary
and appropriate to make an informed decision to accept this Award; (D) LTIP
Units are subject to substantial risks; (E) the Participant has been furnished
with, and has reviewed and understands, information relating to this Award;
(F) the Participant has been afforded the opportunity to obtain such additional
information as he deemed necessary before accepting this Award; and (G) the
Participant has had an opportunity to ask questions of representatives of the
Partnership and the Company, or Persons acting on their behalf, concerning this
Award.

 

(ii)                                  The Participant hereby acknowledges that: 
(A) there is no public market for LTIP Units or Units into which Vested LTIP
Units may be converted and neither the Partnership nor the Company has any
obligation or intention to create such a market; (B) sales of LTIP Units and
Units are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
LTIP Units and Units set forth in the Partnership Agreement and in this
Agreement, the Participant may have to bear the economic risk of his or her
ownership of the LTIP Units covered by this Award for an indefinite period of
time; (D) shares of Common Stock issued under the Plan in exchange for Units, if
any, will be covered by a registration statement on Form S-8 (or a successor
form under applicable rules and regulations of the Securities and Exchange
Commission) under the Securities Act, to the extent that the Participant is
eligible to receive such shares under the Plan at the time of such issuance and
such registration statement is then effective under the Securities Act; and
(E) resales of shares of Common Stock issued under the Plan in exchange for
Units, if any, shall only be made in compliance with all applicable restrictions
(including in certain cases “blackout periods” forbidding sales of Company
securities) set forth in the then applicable Company employee manual or insider
trading policy and in compliance with the registration requirements of the
Securities Act or pursuant to an applicable exemption therefrom.

 

(g)                                  Section 83(b) Election.  The Participant
hereby agrees to make an election to include the Unvested LTIP Units in gross
income in the year in which the Unvested LTIP Units are issued pursuant to
Section 83(b) of the Code substantially in the form attached as Exhibit B and to
supply the necessary information in accordance with the

 

10

--------------------------------------------------------------------------------


 

regulations promulgated thereunder.  The Participant agrees to file such
election (or to permit the Partnership to file such election on the
Participant’s behalf) within thirty (30) days after the Award Date with the IRS
Service Center where the Participant files his or her personal income tax
returns, to provide a copy of such election to the Partnership and the Company,
and to file a copy of such election with the Participant’s U.S. federal income
tax return for the taxable year in which the Unvested LTIP Units are issued to
the Participant.  So long as the Participant holds any LTIP Units, the
Participant shall disclose to the Partnership in writing such information as may
be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

(h)                                 Tax Consequences.  The Participant
acknowledges that (i) neither the Company nor the Partnership has made any
representations or given any advice with respect to the tax consequences of
acquiring, holding, selling or converting LTIP Units or making any tax election
(including the election pursuant to Section 83(b) of the Code) with respect to
the LTIP Units and (ii) the Participant is relying upon the advice of his or her
own tax advisor in determining such tax consequences.

 

(i)                                     Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.

 

(j)                                    Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Indiana, without giving effect to the principles of conflict of laws of such
state.  Venue for a dispute in respect of this Agreement shall be the federal
courts located in Washington, D.C.

 

(k)                                 No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any Affiliate is
obligated by or as a result of this Agreement to continue to have the
Participant as an employee, consultant or advisor and this Agreement shall not
interfere in any way with the right of the Company or any Affiliate to terminate
the Participant’s employment at any time.

 

(l)                                     Notices.  Any notice to be given to the
Company shall be addressed to the Secretary of the Company at Washington Prime
Group Inc., 7315 Wisconsin Avenue, 5th Floor, Bethesda, Maryland 20814 and any
notice to be given to the Participant shall be addressed to the Participant at
the Participant’s address as it appears on the employment records of the
Company, or at such other address as the Company or the Participant may
hereafter designate in writing to the other.

 

(m)                             Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Participant for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award (if any), the
Participant will pay to the Company or, if appropriate, any of its

 

11

--------------------------------------------------------------------------------


 

Affiliates, or make arrangements satisfactory to the Committee regarding the
payment of any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount; provided,
however, that if any LTIP Units or Units are withheld (or returned), the number
of LTIP Units or Units so withheld (or returned) shall be limited to the number
which have a fair market value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.  The obligations of the Company
under this Agreement will be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant.

 

(n)                                 Headings.  The headings of paragraphs of
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.

 

(p)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and any successors
to the Company and the Partnership, on the one hand, and any successors to the
Participant, on the other hand, by will or the laws of descent and distribution,
and subject to Section 7, this Agreement shall not otherwise be assignable or
otherwise subject to hypothecation by the Participant.

 

(q)                                 Section 409A.  This Agreement shall be
construed, administered and interpreted in accordance with a good faith
interpretation of Section 409A of the Code, to the extent applicable.  Any
provision of this Agreement that may result in excise tax or penalties under
Section 409A of the Code, shall be amended, with the reasonable cooperation of
the Participant and the Company and the Partnership, to the extent necessary to
exempt it from, or to avoid excise tax or penalties under, Section 409A of the
Code.

 

(r)                                    Delay in Effectiveness of Exchange.  The
Participant acknowledges that any exchange of Units for Common Stock or cash, as
selected by the General Partner, may not be effective until six (6) months from
the date the Vested LTIP Units that were converted into Units became fully
vested.

 

[Remainder of page left intentionally blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the        day of August, 2014.

 

 

 

WASHINGTON PRIME GROUP INC.,

 

an Indiana corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WASHINGTON PRIME GROUP, L.P.,

 

an Indiana limited partnership

 

 

 

 

 

By:  Washington Prime Group Inc.,

 

an Indiana corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

By:

 

 

 

Name: [                        ]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Participant, desiring to become one of the within named Limited Partners of
Washington Prime Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Amended and Restated Agreement of Limited
Partnership, dated as of May 28, 2014, of Washington Prime Group, L.P. as
amended through this date (the “Partnership Agreement”).  The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF

PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name:

 

 

(the “Taxpayer”)

 

 

Address:

 

 

 

 

Social Security No./Taxpayer Identification No.:        -      -     

 

2.                                      Description of property with respect to
which the election is being made:                 Series 2014B LTIP Units (“LTIP
Units”) in Washington Prime Group, L.P. (the “Partnership”).

 

3.                                      The date on which the LTIP Units were
issued is                           , 2014.  The taxable year to which this
election relates is calendar year 2014.

 

4.                                      Nature of restrictions to which the LTIP
Units are subject:

 

(a)                                 With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units are subject to
forfeiture until they vest in accordance with the provisions in the applicable
Award Agreement and Certificate of Designation for the LTIP Units.

 

5.                                      The fair market value at time of
issuance (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                      The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and Washington Prime Group Inc.

 

 

Dated:

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------